PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/722,733
Filing Date: 2 Oct 2017
Appellant(s): Gupta et al.



__________________
Travis H. DuBose, Reg. No. 74,629
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 27,2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 27, 
 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 8-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-3, 5-7, and 21 were found to be patent eligible under 35 U.S.C. 101 rejection.

Claims 8-20 are rejected under 35 U.S.C. 102 as being anticipated by Elenbaas (US 2009/0,204,471 A1).

Claims 1-3, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Elenbaas et al (US 2009/0,204,471 A1) , in view of Blassin (US 2016/0,162,478 A1).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-3, 5-7, and 21 were found to be patent eligible under 35 U.S.C. 101 rejection.





(2) Response to Argument
Ground of Rejection No.1

The Examiner rejected claims 8-20 under 35 U.S.C. § 101 as allegedly directed to an abstract idea without significantly more. The Appellant respectfully traverse this rejection.
On page 8 – of the Appeal, Appellant argues, “…“Independent claims 8 and 14 do not recite mental processes as set forth in the "2019 Revised Patent Subject Matter Eligibility Guidance" (hereinafter, "January 2019 PEG”). Appellant submits, the Examiner characterized the claims as allegedly directed to mental processes that "could all reasonably be interpreted as a human making observations of data regarding the list of agent profiles and the identified skills of the agent using judgment to identify one or more skills, and using judgment to assign a service request; therefore, the claims are directed to a mental processes". See Final Office Action, pages 5 and 11. The Appellant respectfully disagrees. … The Appellant notes that the recitations of independent claims 8 and 14 (e.g., "training a machine learning algorithm to identify one or more skills associated with activities of service requests based at least in part on training data… [and] identifying, via the machine learning algorithm, one or more skills associated with the activity," as in claim 8 and  training a machine learning algorithm to identify one or more skills associated with a service request using a training data set ... identifying the one or more skills associated with the service request... and retraining the machine learning algorithm using the updated training data set," as in claim 14) necessarily involve use of a computer and could not "be performed in the human mind, or by a human using a pen and paper" "without a computer". Id. For at least this reason, the Appellant submits that the present claims do not recite mental processes." Specifically, the October 2019 PEG Update points to training a neural network for facial detection, as an example of a claim that does not recite mental methods. See id The Appellant submits that the recitations of the instant claims (e.g., "training a machine learning algorithm to identify one or more skills associated with a service request using a training data set", as recited in claim 14) necessarily involve a computer as training of a machine learning algorithm cannot reasonably be done in the human mind, and has been explicitly stated as not reciting a mental process. Accordingly, the Appellant respectfully submits that the subject matter of independent claims 8 and 14 cannot reasonably be interpreted as reciting mental processes, and requests the reversal of the Examiner's rejection under 3 5 U.S.C. § 101. “


Examiner respectfully disagrees.  Examiner submits the claim 8 recites an abstract idea of: a certain method of organizing human activities and mental process, see Final rejection p.9-12.  Examiner submits the generic recitation of the machine learning algorithm does not necessarily preclude the claim from reciting an abstract idea. Claim 8, unlike claim 21, does not positively recite "retraining the machine learning algorithm based at least in part on the updated training data:...:.  Examiner submits, the “…identifying…one or more profiles…”,  “…identifying …one or more skills…”, “…assigning  a service request … based on…. ”, “…calculating …points to be awarded…”, as stated in claim 8, is/are  step(s) / concept performed in the human mind (including an observation, evaluation, judgement, opinion.): 

Examiner asserts, similar to claim 8, the claim 14 recites “…identifying …one or more skills…”, “…assigning  a service request … based on…. ,” as stated in claim 14 are  step(s) / concept performed in the human mind (including an observation, evaluation, judgement, opinion.): The claims 8 and 14 are directed to the abstract concepts of mental processes. Further, Examiner asserts the claim 14 fails to identify a machine in the “… identifying the one or more skills…”, and thus the limitation is abstract.

Examiner submits, Example 39 is not analogous to the Appellant’s application.  Although the Appellant argues January 3019 PEG, Example 39 recites a method for training a neural network for facial detection, as an example of a claim that does not recite mental methods.  Examiner submits, the Appellant does not claim a neural network.  Examiner submits Example 39 did not have any abstract ideas. The Appellants application fact pattern is not the same as the Example 39, and therefore,  the use of Example 39 to argue the  subject matter of independent claims 8 and 14 cannot be reasonably interpreted as similar to Example 39. Examiner asserts the independent claims 8 and 13 are directed the abstract grouping of mental processes.



Independent claims 8 and 14 do not recite any of the enumerated certain methods of organizing human activity as set forth in the October 2019 PEG Update.
On pages 9-10 of the Appeal Brief, Appellant submits, “… in the Final Office Action, the Examiner also characterized the claims as allegedly directed to certain methods of organizing human activity. See Final Office Action, pages 5 and 11. The Appellant respectfully disagrees. … The Appellant respectfully submits that the recitations of independent claims 8 and 14 ( e.g., "training a machine learning algorithm to identify one or more skills associated with activities of service requests based at least in part on training data ... [and] identifying, via the machine learning algorithm, one or more skills associated with the activity," as in claim 8 and "training a machine learning algorithm to identify one or more skills associated with a service request using a training data set ... identifying the one or more skills associated with the service request ... and retraining the machine learning algorithm using the updated training data set," as in claim 14) cannot be reasonably construed as falling into any of the enumerated methods of organizing human activity.  Appellant 

Examiner respectfully disagrees.  Examiner submits the claim 8  and claim 14 recites an abstract idea of: a certain method of organizing human activities, see Final rejection p.9-12.  Examiner submits the generic recitation of the machine learning algorithm does not necessarily preclude the claim from reciting an abstract idea. Claim 8, unlike claim 21, does not positively recite "retraining the machine learning algorithm based at least in part on the updated training data:...:.  Examiner submits, the  “receiving activity data…”, “…identifying…one or more profiles…”,  “…identifying …one or more skills…”, “…assigning  a service request … based on…. ”, “receiving  feedback regarding …service request…” as stated in claim 8, is/are  step(s) / concept performed concepts related to commercial or legal interactions (including agreements in the form of contract; legal  obligations advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.).



Even if independent claims 8 and 14 recite abstract ideas, the claims integrate the abstract ideas into practical applications.
On pages 11-12, Appellant submits, “… in the Final Office Action, the Examiner indicated that the claims do not integrate the allegedly abstract ideas into a practical application because the "the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application." Final Office Action, page 12. The Appellant respectfully disagrees and notes that the January 2019 PEG explicitly states that "revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity... Accordingly, in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application." Further, the Appellant respectfully submits that the claims recite specific features such as training a machine learning algorithm to identify skills associated with a service request ( or an activity thereof), such that the claims incorporate the alleged abstract ideas into a practical application and are not merely "a drafting effort to monopolize the judicial exception." the Examiner agreed that claims 1-3 and 5- 7 "are directed to a practical application," but gave no explanation or rational basis as to why claims 8-20 were allegedly not directed a practical application. Advisory Action, Continuation Sheet . The Appellant asserts that the Examiner has failed to take each independent claim as a whole when identifying practical applications, and submits that a system striving for the benefits of quick, efficient, and effective training of a machine learning algorithm to identify skills associated with a service request, identifying the skills associated with a service request, and efficiently and effectively assigning the service request to a profile having the skills associated with a service request has apparent and significant practical application. For at least these reasons, the Appellant respectfully requests the reversal of the Examiner's rejection under 35 U.S.C. § 101.”

Examiner respectfully disagrees. Examiner submits the claims 8 and claim 14 are not indicative of integration into a practical application.  Examiner submits the additional elements are analyzed in step 2A Prong 2 for integration into a practical application, see Office Action p. 12.  Examiner asserts claims 1-3, 5-7, 13 and 21 were found eligible.  Claims 8 recites a machine learning algorithm, where the limitations are “ training a machine learning algorithm to identify one or more skills …”,  however claim 8 does not positively recite retraining steps that are recited in claim 1., and thus, claim 8 is adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract ideas – see MPEP 2106.05 (f).   Further the limitations of claim 8 recite “training…” and “receiving…” where the limitations are adding insignificant extra-solution activity to the judicial exception – See MPEP 2106.05 (g).   Examiner asserts claim 14  “identifying  the one or more skills associated with the service request…”,step does not positively recite an machine., thus is unclear how the training data is updated.  Examiner asserts the claims 8  and 14 are not indicative of integration into a practical application MPEP  see Final Office Action pages 6-7 of the Final Office Action dated May 27, 2020.


Independent claims 8 and 14 recite an inventive concept
On pages 12 and 13, Appellant submits, “… independent claims 8 and 14 recite an inventive concept. As explained in more detail below, independent claims 8 and 14 include limitations, or combinations of limitations, that are missing from the cited references and are not otherwise well-understood, routine, conventional activity in the field, thus making independent claims 8 and 14 novel and non-obvious in view of the cited references. For at least the reasons stated above, the Appellant respectfully requests the reversal of the Examiner's rejection under 35 U.S.C. § 101 of claim 8-20.”




Ground of Rejection No. 2:
The Examiner rejected claims 8-20 under 35 U.S.C. § 102 as anticipated by Elenbaas. The Appellant respectfully traverse this rejection.


Elenbaas does not disclose a service request or a machine learning algorithm to identify skills associated with a service request or an activity thereof
On pages 13 – 16 of the Appeal, the Appellant asserts “ … Elenbaas does not disclose a service request or a machine learning algorithm to identify skills associated with a service request or an activity thereof, as generally recited in independent claims 8, and 14, but instead simply discloses a system for posting and aggregating job listings, maintaining user reputation scores, and predicting performance of the users. Indeed, as would be understood by one of ordinary skill in the art given the present application, a service request is not a job listing”.


Examiner respectfully disagrees.  Examiner submits, under the broadest reasonable interpretation of the claim, a service request is interpreted as a broad range of request to complete a service. A service request includes a help request, a request to respond to a survey, and a hiring someone to complete a job which is a service request.  Further, the Appellant’s  specification [039], [040] discloses a service request or “ticket” with various information associated with the request and a service request may be used to analyze skills to resolve an issue.  Elenbaas teaches job descriptions and task /a  service request. Examiner submits Elenbaas teaches determining skills associated with a job/task  (service request) in response to receiving job/task from a job/task owner. Examiner further submits, a jobs/task description may include specified associated skills to complete a job/service and thus Elenbaas teaches service request;  Examiner submits, Elenbaas [0086] -[0087] teaches the workers learning new skills and prove qualification to qualify for certain tasks.;  Further Elenbaas [075], [084], [089] - receiving data associated with job owners,  the job owner tracking status of jobs or task assigned (assigned service request) to workers task from a task owner.  Examiner asserts, Elenbaas [079],[abstract] teaches a job owner provides a job description and translating of jobs into tasks, distributing the task to qualified workers, see pages 25-26 of the Final Rejection dated May 27, 2020. 

Examiner respectfully, disagrees with Appellant. Examiner submits, under the broadest reasonable interpretation of the claims, a skill is an input into the machine learning technique  (machine learning algorithm) and the matching of the skills are an output, where the skills are the needs of the job, and the past performance is a measure/metric of the skills matched to complete the job/request. Examiner asserts Elenbaas teaches a machine learning technique (machine learning algorithm) used to predict reputation scores, where the reputation score is based on skills and performance metrics of completed jobs/tasks (service requests).  Elenbaas  [0164]-[0166] teaches  machine learning techniques may be used to determine  performance ... relative to reputation 



Elenbaas does not anticipate dependent claims 9 and 15-18.
On page 16, Appellant submits, Dependent claim 9 recites, inter alia, "wherein the activity comprises resolving an issue resulting in the closure of the service request." 

Examiner disagrees. Examiner submits Elenbaas [0238] teaches tasks/job (service request) are marked as complete or provisionally completed… and receive feedback before the tasks are closed.. , See Final Rejection p. 21.



On pages 16 -17, Appellant traverses, “…dependent claim 15 recites, inter alia, "wherein the feedback regarding whether the service request was properly assigned to the agent is provided by the agent.  (Emphasis added.) Appellant submits, Elenbaas does not disclose that feedback regarding a service request is properly assigned. ….”.

Examiner respectfully disagrees. Examiner submits,  Elenbaas discloses feedback regarding a service request is properly assigned, Specifically, within the Final Rejection pages 43 and 44,  Examiner submits, Elenbaas [0178]-[0182] teaches approval rating and the rating completion of tasks ( service request), the reputation score based on the quality of the work, including quality of the matchup, overall satisfaction rating, and feedback is provided. Further, Elenbaas teaches a history of tasks (service request) and any feedback or reviews of the workers.  Elenbaas [0164]-[0169] teaches reputation score and feedback.
Examiner submits an approval rating is feedback regarding the assigned service/task.
	

On pages 16-17 of the Appeal, Appellant traverses Elenbaas does not disclose  that feedback regarding a service request was properly assigned.  Dependent claim 16 recites, inter alia, "wherein the feedback regarding whether the service request was properly assigned to the agent is provided by a user." 

Examiner respectfully disagrees. Examiner submits,  Elenbaas discloses feedback regarding a service request is properly assigned, Specifically, within the Final Rejection pages 43 and 44,  Examiner submits, Elenbaas [097], [0178]-[0182] teaches the rating completion of tasks ( service request), the reputation score based on the quality of the work, including quality of the matchup, overall satisfaction rating, and feedback is provided. Further, Elenbaas teaches a history of tasks (service request) and any feedback or reviews of the workers and Elenbaas [0173], [097] teaches metrics such as reputations score based on work approval rates. Examiner submits an approval rating is feedback regarding the assigned service/task.



On pages 16-17 of the Appeal, Appellant traverses, dependent claim 17 recites, inter alia, "wherein identifying the one or more skills associated with the service request comprises recognizing words or character strings in the service request." (Emphasis added.)

Examiner respectfully disagrees. Examiner submits, Elenbaas [079] – [080] teaches job descriptions (service request) include information such as tags, see Final Rejection dated May 27, 2020, page 30 and 42.  Tags are used to identify  words in the job description.  Further, Elenbaas [0172]  teaches subjective metrics  such as credentials, certifications, and audit.  The metrics are specific to task/skills. The reputation scores are based on the metrics such as skills that are recognized as “credentials”, “certifications”,  “audit”.  Where “credentials”, “certifications” and “audit” are recognized words or character strings and Elenbaas [0184]-[0185] teaches metadata associated with the reputation scores.  Examiner submits the limitations of  “identifying the one or more skills associated with the service request comprises recognizing words or character strings in the service request” are taught by Elenbaas.



On pages 16-17 of the Appeal, Appellant traverses, “…Dependent claim 18 recites, inter alia, "wherein identifying the one or more skills associated with the service request comprises considering supplemental information provided by a user."…”

Examiner respectfully disagrees. Examiner submits,  Elenbaas discloses “… comprises considering supplemental information provided by a user …”, Specifically, within the Final Rejection pages 30, and 43-44,  Examiner submits, Elenbaas [078] teaches customizing the job/task/ service request. Elenbaas [0110] –[0111] teaches adding requirements and designating acceptable values. 



Elenbaas does not anticipate dependent claim 13.
On page 17 -18 of the Appeal,  the Appellant submits, “…  the Examiner has failed to identify what in Elenbaas corresponds to the number of points awarded, nor has the Examiner identified where Elenbaas allegedly discloses multiplying a preliminary total of points by a multiplier. Appellant submits that Elenbaas does not disclose calculating a number of points to be awarded toward each of one or more skills by multiplying a preliminary total of points by a multiplier that is based at least in part on the time for the activity to be completed….”.


Examiner respectfully disagrees. Examiner teaches Elenbaas [0174] teaches converting numerical rankings into percentages, with the percentages (multiplier) being applied to the hourly pay of the worker. Elenbaas teaches reputation score may indicate that a worker completed 100% of the “audio transcription” task. The task are skills and the reputation score is the points for that category of task (e.g., audio transcription) is the calculating of the number of point to awarded to the skill.  See pages 23-24 of the Examiner’s Final Office Action. 

Ground of Rejection No. 3:
The Examiner rejected claims 1-3, 5-7, and 21 under 35 U.S.C. § 103 as being unpatentable over Elenbass in view of Blassin. The Appellant respectfully traverse this rejection.
On page 19 of the Appeal, Appellant traverses, Elenbaas and Blassin, alone or in hypothetical combination, do not teach or suggest training a machine learning algorithm to identify skills associated with a service request.


Examiner respectfully, disagrees. Examiner submits,  as stated above  in the Ground of Rejection No. 2:, Elenbaas [0164]-[0169]  teaches a machine learning technique (boosting and regression), and thus, Elenbaas teaches a machine learning algorithm.

Although Blassin  [0364],[0432] teaches a machine learning process along with translation results to facilitate figuring out which types of groupings based on which metadata to improve routing, Examiner asserts Elenbaas teaches a machine learning technique used to predict reputation scores, where the reputation score is based on skills and completed jobs/task (service request).  



Elenbaas and Blassin, alone or in hypothetical combination, do not teach or suggest the recitations of dependent claims 2, 3, 5, 6, and 21.
On pages 21-22, Appellant, traverses,”… dependent claim 2 recites, inter alia, “wherein identifying the one or more skills associated with the service request comprises identifying words or character strings in the service request ”…”.

Examiner asserts, as stated above in response to the Grounds of Rejection 2, Elenbaas [079] – [080] discloses job descriptions (service request) include information such as tags. Where tags are used to identify  words in the job description.  Further, Elenbaas [0172]  teaches subjective metrics  such as credentials, certifications, and audit.  The metrics are specific to task/skills. The reputation scores are based on the metrics such as skills that are recognized as “credentials”, “certifications”,  “audit”.  Where “credentials”, “certifications” and 



On pages 21-22, Appellant submits,  “…Dependent claim 3 recites, inter alia, “wherein identifying the one or more skills associated with the service request comprises considering supplemental information provided with the service request.” …”.

Examiner asserts, as stated above in response to the Grounds of Rejection 2, Examiner respectfully disagrees. Examiner submits,  Elenbaas [078] teaches customizing the job/task/ service request. Elenbaas [0110] –[0111] teaches adding requirements and designating acceptable values. Examiner submits, Elenbaas teaches the limitations as disclosed by the Appellant.



On pages 21-22, Applicant submits, “…Dependent claim 5 recites, inter alia, “wherein the operations comprise receiving the feedback regarding whether the service request was properly assigned to the agent profile.”..”

Examiner asserts, as stated above in response to the Grounds of Rejection 2, Elenbaas [0178]-[0182] teaches the rating completion of tasks ( service request), the reputation score based on the quality of the work, including quality of the matchup, overall satisfaction rating, and feedback is provided. Further, Elenbaas teaches a history of tasks (service request) and any feedback or reviews of the workers and Elenbaas [0173] teaches metrics such as reputations score based on 



On pages 21-22, Applicant submits, “… Dependent claim 6 recites, inter alia, “wherein the feedback regarding whether the service request was properly assigned to the agent is provided by an agent associated with the agent profile.” …”.

Examiner asserts, as stated above in response to the Grounds of Rejection 2, Elenbaas [0178]-[0182] teaches the rating completion of tasks ( service request), the reputation score based on the quality of the work, including quality of the matchup, overall satisfaction rating, and feedback is provided. Further, Elenbaas teaches a history of tasks (service request) and any feedback or reviews of the workers and Elenbaas [0173] teaches metrics such as reputations score based on work approval rates. Examiner submits an approval rating is feedback regarding the assigned service/task.



Elenbaas and Blassin, alone or in hypothetical combination, do not teach or suggest the recitations of dependent claim 21.
On pages 23 and 24 of the Appeal, Appelleant traverses,”… Elenbaas does not anticipate or obviate independent claim 8. As such, the Appellant submits that, based at least on its dependency from independent claim 8, as well as its own recitations, dependent claim 21 is not taught or suggested by Elenbaas and Blassin, alone or in hypothetical combination. The Appellant respectfully requests withdrawal of the rejection under 35 U.S.C. § 103 of dependent claim 21 and an indication of allowability thereof….”.



Examiner asserts Blassin [0364] –[0366] further teaches retraining a machine learning algorithm based on the updated data.  Where Blassin [0364] discloses training may be further effectuated by using a machine learning system to process the gathered metadata, the first metadata and the gathered measure of success to train the routing engine to produce improved routing. Blassin [0365] discloses feedback from resources being utilized along the route. The machine routing engine may be adjusted to produce more successful routes based on successful routes found by the randomized routing engine as indicated by the feedback. Blassin [0366] discloses comparison of … outcomes may be applied to a machine learning engine to improve the generation of routes by the translation routing engine.  

Examiner asserts Elenbaas teaches an online work management system that provides supporting coordination and management of task assignment. Blassin teaches training a translation routing engine using metadata wherein the recommended route includes scheduling the segment to be routed. It would have been obvious prior to the effective filing data to combine coordinating and managing task assignments, as taught by Elenbaas, with training a routing engine using metadata, as taught by Blassin to increase the probability that a configured route will achieve optimized costs and resource utilization.

For the above reasons, it is believed that the rejections should be sustained.




/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.